Citation Nr: 0929110	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-14 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) and anxiety reaction 
with hysterical trends.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to September 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran also originally sought increased ratings for his 
service-connected ulcer and bilateral hearing loss with 
otitis media disabilities.  His claim was denied in May 2005 
and he submitted his notice of disagreement with the rating 
action in June 2005.

The RO issued a statement of the case (SOC) in May 2006.  The 
Veteran did not perfect his appeal of the two issues.  
Accordingly, they are not ripe for appellate review.

The Veteran was also denied entitlement to a total disability 
evaluation based on individual unemployability (TDIU) by way 
of a rating decision dated in September 2006.  He expressed 
his disagreement with the denial that same month.  The RO 
issued a SOC in February 2008.

A VA Form 9, Appeal to Board of Veterans' Appeals, was 
received at the RO in August 2008.  The Veteran made 
reference to his total evaluation at that time.  The Form 9 
was received more than one year after the initial denial of 
the claim and more than 60 days after the SOC was issued.  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.302 
(2008).  The RO made a notation in the record that the Form 9 
was not timely as a substantive appeal.

The issue of entitlement to a TDIU rating has not been 
certified on appeal.  The Board will not include the issue in 
its appellate review.  

The Board notes that the Veteran's representative referred to 
the Veteran having been scheduled for a VA examination for 
"scars" in January 2007 but that he did not report for the 
examination because of a lack of proper notice.  The 
representative asked that the case be remanded for a new 
examination.  

The Board notes that the Veteran is not service-connected for 
any scar-related disability.  Such an examination is not 
required to properly adjudicate the Veteran's current appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in combat but did not suffer any type 
of shrapnel wound during service.

2.  The Veteran's service-connected PTSD and anxiety reaction 
with hysterical trends is manifested by depression, poor 
memory, feeling of hopelessness, irritability, outbursts of 
anger, problems sleeping, difficulty with concentration, 
hypervigilance, nightmares, past thoughts of suicide, 
exaggerated startle response, and thinking he hears voices.

3.  The Veteran's PTSD and anxiety reaction with hysterical 
trends is not manifested by symptoms such as suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.





CONCLUSIONS OF LAW

1.  A shrapnel wound was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The criteria for a rating in excess of 50 percent for 
PTSD and anxiety reaction with hysterical trends have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran is determined to have served in combat, and an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The Veteran served on active duty from July 1942 to September 
1943.  His discharge documents do not reflect that he 
received any combat awards during his active service.  The 
documents do reflect that he served in the European-African-
Middle Eastern Theater of Operations from January 13, 1943, 
to August 4, 1943.  It was noted that no wounds were received 
in service.

There is a report of record that the Veteran's records were 
affected by the fire at the National Personnel Records Center 
(NPRC).  However, the Board notes that there appear to be 
nearly complete service treatment records (STRs) associated 
with the claims folder.  

A review of the STRs shows that the Veteran was injured by 
the concussion of a bomb blast on April 1, 1943.  An entry 
from that date shows he was treated at an aid station for 
hysteria that was moderately severe and manifested by 
diminution of hearing.  A second entry from April 4 noted the 
concussive injury.  Another entry from April 4 provided an 
assessment of a state of anxiety neurosis that was moderately 
severe, manifested by a diminution of hearing.  Another entry 
from April 11 reported that the Veteran had a history of 
concussion one week earlier.  He was assessed with a mild 
cerebral concussion.  A progress note from a period of 
hospitalization in June 1943 noted the Veteran's service 
history to include as having "seen action."  He had a bomb 
burst near him that produced deafness and tinnitus of the 
left ear and he had suffered from dizziness and headaches.  
None of these entries recorded any type of "wound" of the 
body from shrapnel.  The only "wound" noted was from the 
concussive effect of the blast.

The Veteran underwent several periods of hospitalization to 
evaluate his ulcer-related symptoms.  He was examined 
thoroughly at those times.  No shrapnel wound of any type of 
was ever noted or discussed.  Further, the Veteran was noted 
to have a left a varicocele at the time of his entrance 
physical examination.  This later became painful in May 1943 
and he had surgery at that time to correct the condition.  

The Veteran was given a Certificate of Disability for 
Discharge (CDD) in September 1943.  The CDD was in regard to 
a chronic duodenum ulcer that existed prior to service.  

The Veteran submitted his initial claim for VA disability 
compensation in October 1943.  He did not list a shrapnel 
wound as one of his issues.  He was granted service 
connection for a duodenal ulcer in December 1943.

A VA examination report from December 1944 noted that the 
Veteran reported he was hospitalized for shell shock in 
service.  There was no mention of being wounded by shrapnel.  
A complete physical found no evidence of any type of wound.  

The RO denied service connection for the Veteran's left 
varicocele in March 1947.

The Veteran sought an increase for his disability rating in 
July 1951.  He submitted a report from J. W. MacQueen, M.D. 
that noted the Veteran's report of a possible concussion from 
an explosion near him in service.  The Veteran related his 
nervous and physical symptoms.  There was no mention of any 
type of shrapnel wound.  

The Veteran was afforded a VA neuropsychiatric examination in 
November 1951.  The examiner reported that the Veteran showed 
him a letter he had recently received that informed the 
Veteran he had been awarded the Purple Heart Medal.  The 
Veteran explained that one of his bosses wrote to different 
people and this was behind the late award.  There was no 
discussion of the Veteran suffering a shrapnel wound in 
service.

The Veteran was granted service connection for anxiety 
reaction, moderate, with hysterical trends in November 1951.  
His award was made effective from September 15, 1943.  He was 
assigned a noncompensable disability rating from that time to 
September 20, 1951, when a 10 percent rating was made 
effective.  The rating decision listed the disability as 
combat-related.  Previously, the RO had determined that the 
Veteran did not have a combat disability.  

The Veteran had additional VA examinations prior to his 
current claim.  There was no mention of any type of shrapnel 
wound in service.

The Veteran submitted his current claim in July 2004.  The 
Veteran reported that he had received a Purple Heart for 
wounds received in service and he wanted to establish service 
connection for "shrapnel wounds."

The Veteran submitted evidence of his attempt to obtain 
information regarding all of the medals and awards he was 
entitled to in August 2004.  He included correspondence with 
his senator, Senator Shelby.  Records from the Army Personnel 
Center (ARPERCEN), dated in January 1995, did list the 
Veteran's several medals and awards.  A Purple Heart Medal 
was not included, nor was any type of combat award.

The Veteran also provided a copy of the certificate to 
accompany the Purple Heart Medal he received in 1951.  The 
certificate shows that the medal was presented to the Veteran 
for "wounds received in action" in Tunisia on April 1, 
1943.  The certificate is signed by the Army Adjutant General 
and Frank Pace, Jr., as Secretary of the Army.  Mr. Pace was 
the Secretary of the Army from 1950 to 1953.

The Veteran's claim was denied in May 2005.  There was no 
evidence of a shrapnel wound in service.  The RO noted that 
the Veteran's separation examination was not of record and 
was fire-related.  

The Veteran disagreed with the denial of service connection 
in June 2005.  He submitted a copy of a notification telegram 
that was sent to his mother in 1943.  The telegram informed 
that the Veteran was slightly wounded in action on April 1, 
1943.  He also asserted that his Purple Heart was proof of 
his being wounded as he claimed.  

The Veteran provided specific information about his alleged 
wound in May 2006.  He said that he suffered a shrapnel wound 
of the groin area.  He said his Purple Heart was for this 
wound.

Private and VA treatment records were added to the record for 
the period from December 2000 to September 2008.  There was 
no finding of a shrapnel wound of any type.  Several VA 
entries noted a history of a shrapnel wound, as reported by 
the Veteran, but there was no examination and assessment of 
any such wound.

Several VA examiners also recorded a history of a shrapnel 
wound in service without commenting further.  

The Board concedes the Veteran's combat service.  The RO did 
so in its rating of November 1951 without providing a 
specific finding of what evidence was considered.  The 
Veteran's combat service is documented in his STRs without 
question.  The Veteran was asked to provide proof of his 
receipt of the Purple Heart Medal, such as bringing in the 
original certificate.  He did not.  This request was made 
because the ARPERCEN did not verify his entitlement to the 
medal in 1995.  The Board can find the Veteran's 
participation in combat without corroborating evidence of his 
Purple Heart Medal.  This finding in no way judges the 
Veteran's receipt of the medal.  It only allows for 
adjudication of the case to proceed in a favorable light for 
the Veteran.  

In regard to the combat service, there is evidence that is 
beyond clear and convincing that the Veteran did not suffer 
any type of shrapnel wound on April 1, 1943, or at any other 
time.  The STRs document well his concussive injury as of 
April 1.  The later STRs show an extensive evaluation for the 
Veteran's ulcer.  This resulted in several hospitalizations.  
The records unequivocally do not show evidence of any type of 
shrapnel wound during service.  

The pre-2004 claims by the Veteran, as well as his several VA 
and private examinations prior to the current claim do not 
reflect any assertion of, or finding of a shrapnel wound.  
Even when the Veteran noted his receipt of the Purple Heart 
at the time of his VA examination in 1951, he did not allege 
any shrapnel wound.  

The Veteran's STRs do show surgery to correct a pre-existing 
left varicocele in May 1943.  There is a surgical scar 
present as a result of this surgery.  The surgery was not 
required due to any injury from shrapnel but due to an 
exacerbation of an existing condition.  Again, the evidence 
is unequivocal in this regard.

Although the Veteran maintains that he suffered a shrapnel 
wound of the groin in service, the contemporaneous objective 
evidence is contrary to his assertions.  As a combat Veteran 
he can make assertions of having being wounded; however, in 
this case, the contemporaneous and accurate STR entries 
constitute clear and convincing evidence to rebut the 
presumption afforded to him as a combat Veteran that he 
suffered a shrapnel fragment wound.

The STRs document the concussive injury of April 1.  The 
Purple Heart certificate, evidence relied on by the Veteran 
to support his contention, relates solely to "wounds" from 
that day.  The Board notes that the use of the word 
"wounds" on the certificate is not evidence of any specific 
wound, especially in light of the evidence of record.  
Moreover, given the specific date listed on the certificate, 
it would refer to the concussive injury of April 1 that is 
well documented in the STRs.  

There is no other evidence of record to support the Veteran's 
contentions that he suffered a shrapnel wound in service.  
The objective evidence of record clearly and convincingly 
rebuts the presumption that he suffered a shrapnel wound in 
service.  Accordingly, his claim for service connection for 
shrapnel wound is denied.

II.  Increased Rating

As noted, the Veteran was granted service connection for 
anxiety reaction, moderate, with hysterical trends in 
November 1951.  His 10 percent disability rating remained in 
effect since September 20, 1951.

The Veteran sought entitlement to service connection for PTSD 
with his current claim in July 2004.  

He was afforded a VA examination in December 2004.  The 
Veteran was noted to lived with is wife of 60 years.  He 
reported that he had become somewhat estranged from his wife 
in the last several years.  His wife described the Veteran as 
withdrawn.  The Veteran was on oxygen and limited in his 
physical activities.  He used to enjoy going out and 
socializing but was limited.  He did talk with friends.  The 
Veteran last worked 20 years ago.  The Veteran reported that 
he was not receiving any psychiatric care.  The Veteran 
reported that he had felt depressed for a very long time and 
did not know what made him feel depressed.  The examiner said 
the Veteran clearly stated that his physical limitations had 
caused, and played a major role in his depression 
progressively getting worse in the past couple of years.  The 
Veteran reported difficulty in falling and staying asleep.  
He reported a low energy level.  He said his concentration 
and memory were poor and he had to focus and put much effort 
to concentrate on even simple tasks.  The Veteran endorsed 
hopelessness, tearfulness, mixed with irritability and anger 
outbursts.  He said he sometimes felt he would be better off 
dead but denied any active suicidal ideation or intent.  He 
denied experiencing visual hallucinations but said that he 
felt he heard people talking at times.  

The examiner said that the Veteran appeared older than his 
stated age but his grooming was clean and casual.  The 
Veteran was tearful throughout the interview.  He was 
pleasant, cooperative and engageable.  The examiner said the 
Veteran's speech was normal rate and rhythm and spontaneous.  
There was some shaking observed.  The Veteran reported he was 
nervous.  The Veteran's affect was said to be constricted and 
his thought process was circumstantial.  There was no flight 
of ideas, loosening of association or thought insertion or 
broadcasting.  The examiner said the Veteran's insight and 
judgment were limited and that his ability to manage his VA 
benefits was questionable.  The three Axis I diagnoses were 
major depressive disorder, PTSD, chronic, mild, and anxiety 
disorder, not otherwise specified (NOS).  The examiner 
provided a Global Assessment of Functioning (GAF) score of 
55.

Records from King and Richardson, PC were associated with the 
claims folder.  The records covered a period from December 
2000 to February 2005.  The Veteran was treated for a number 
of disorders to include chronic obstructive pulmonary disease 
(COPD and hypertension.  Depression was noted in December 
2003.  The Veteran was diagnosed with posttraumatic stress 
syndrome related to his World War II service in July 2004.  
He was treated by means of medication from that point.

The Veteran's disability rating for anxiety reaction was 
increased to 30 percent by way of a rating decision dated in 
May 2005.  The effective date of the increase was July 23, 
2004, the date of his claim.  Service connection for PTSD was 
denied at that time.  

The Veteran disagreed with the 30 percent rating and the 
denial of service connection for PTSD in June 2005.  

The RO granted service connection for PTSD and combined the 
disability with the Veteran's anxiety reaction in March 2006.  
The Veteran's disability was increased to 50 percent 
effective from July 23, 2004.  

As noted in the Introduction, the Veteran submitted a claim 
for entitlement to a TDIU rating in May 2006.  He listed his 
last employment in 1983.  He said his employer was out of 
business.  He also said that his PTSD and service-connected 
hearing loss prevented him from securing and following 
substantially gainful employment.  Also as noted in the 
Introduction, the TDIU claim was denied.  However, the 
Veteran has maintained that he believes he is entitled to a 
"total evaluation" for his PTSD.

VA treatment records for the period from August 2005 to July 
2006 were associated with the claims folder.  The records do 
not reflect any ongoing treatment for the Veteran's anxiety 
or PTSD.  

The Veteran was afforded a VA examination in August 2006.  
The examiner noted that the Veteran was prescribed Ativan by 
his outside physician (Dr. King of King and Richardson).  The 
medication was the only treatment he received.  The Veteran 
described his marital relationship as great and they worked 
out any difficulties.  He reported he was close to his 4 
children.  He socialized with friends at church but had no 
regular friends he socialized with.  The Veteran reported he 
attend church and used to enjoy fishing but had not felt 
motivated to do so lately.  He also watched television and 
enjoyed reminiscing about the past.  He had no history of 
suicide attempts or violence/assaultiveness.  The examiner 
said the Veteran was dressed casually and appropriately.  His 
psychomotor activity and speech were said to be unremarkable.  
His mood was dysphoric.  The examiner said that the Veteran 
could not do serial 7's.  He was said to be oriented times 
three.  His thought process was rambling but content was 
unremarkable.  There were no delusions.  

The examiner said that the Veteran understood the outcome of 
behavior in describing his judgment.  He said the Veteran 
understood that he had a problem.  There was no sleep 
impairment and hallucinations.  The examiner also said that 
the Veteran did not have inappropriate behavior or 
obsessive/ritualistic behavior.  The Veteran was said to have 
infrequent panic attacks.  There was no evidence of homicidal 
thoughts but the examiner said the Veteran had passive 
suicidal thoughts in the past with no report of recent or 
current ideation, intent, or plan.  The Veteran had good 
impulse control.  He was noted to sometimes become angry and 
lash out at others but generally maintained control over his 
mood.  There were no problems with activities of daily 
living.  The examiner reported that the Veteran's memory was 
normal with a moderate impairment of recent memory.  
Immediate memory was said to be excellent.  The examiner 
provided examples that the Veteran would lose items, or 
forget names of others not close to him but there were no 
significant problems related to his memory loss.  The Veteran 
recalled 3/3 items after a 3-minute delay.  

The examiner said the Veteran experienced recurrent 
distressing dreams of combat.  He attempted to avoid 
thoughts, feeling, conversations, activities, places, or 
people that would arouse recollections of the trauma.  He had 
difficulty in falling or staying asleep.  There was an 
exaggerated startle response.  These symptoms were said to be 
chronic.  The Veteran reported nightmares a few times a week.  
He experienced intermittent, transient periods of mild 
depression.  The examiner said that the Veteran would 
experience periods of time when his symptoms would lessen in 
frequency but the symptoms had been persistent in nature.  
The Veteran was noted to have last worked in 1983.  The only 
Axis I diagnosis was mild, chronic PTSD.  The examiner 
assigned a GAF score of 73.  

The examiner added that the Veteran had experienced a decline 
in health since the last examination.  He had had a 
myocardial infarction (MI), placement of a stent, and 
seizures.  The examiner added that the Veteran's PTSD was not 
directly related to the changes in health status.  He said 
the Veteran was functioning well with respect to his PTSD 
symptoms and was not considered to be unemployable due to his 
PTSD alone.  He said the prognosis was good as the Veteran 
had responded well with his Ativan.  The examiner further 
reported that there was not total occupational and social 
impairment due to PTSD.  She also said that the PTSD did not 
result in deficiencies in judgment, thinking, family 
relations, work, mood or school.  There was no reduced 
reliability and productivity due to PTSD.  Further, there was 
no occasional decrease in work efficiency, or intermittent 
periods of inability to perform occupational tasks due to 
PTSD signs and symptoms.  The examiner also said that the 
Veteran's PTSD signs and symptoms did not decrease work 
efficiency and ability to perform occupational tasks during 
periods of significant stress.  Finally, the examiner said 
that the Veteran's PTSD symptoms were not severe enough to 
interfere with occupational and social functioning.  

VA records for the period from July 2006 to November 2006 
document some of the health issues referenced by the VA 
examiner.  The Veteran had an MI in July 2006.  He also had 
reports of abnormal electroencephalograms (EEG) and seizure 
activity.  An entry from November 2006 noted that the 
Veteran's wife reported him to be depressed and he reported 
himself as being less active.  The examiner's assessment 
indicated that he suspected depression after MI.  

The Veteran submitted letters from two private physicians.  
However, the letters were in support of unrelated claims and 
were not pertinent to the issues on appeal.

The Veteran was scheduled for a hearing at the RO in July 
2007 but failed to report.  His wife provided a statement 
that same month wherein she explained that the Veteran's 
medical condition would not allow him to travel.  

The Veteran's daughter submitted a statement dated in July 
2008 wherein she reported that he had changing moods and was 
suspicious.  He was easily agitated and misinterpreted 
conversations.  He also did not remember how to get to 
familiar places and forgot important events which she 
reported contributed to depression.  

Additional VA records were added to the claims folder for the 
period from November 2006 to September 2008.  The records did 
not provide any additional information regarding treatment 
for the Veteran's disability.  His many medical conditions 
were noted.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 71 - 80 
provides that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).
Ibid.  A GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Ibid.  

Under Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The evidence of record does not support a rating in excess of 
50 percent for the Veteran's PTSD and anxiety reaction.  He 
does not receive any type of therapy.  The Veteran had been 
married for over 60 years and has a relationship with his 4 
children.  He does attend church but does not socialize as 
much, or engage in other activities like he used to due in 
part to physical limitations as well as depression.  
The Veteran was given a GAF score of 55 at his VA examination 
in December 2004.  This is indicative of moderate symptoms.  
The Veteran's disability was manifested by depression, poor 
memory, feeling of hopelessness, irritability, outbursts of 
anger, problems sleeping, difficulty with concentration, 
hypervigilance, and thinking he hears voices.  His daughter's 
statement concerning his changing moods, suspiciousness, 
agitation, misinterpreting conversations, poor memory, are 
consistent with the findings of this examination.  

A 50 percent rating was based on the results of the VA 
examination.  Further, the rating was made effective from the 
date of the claim.  Moreover, there was no separation of 
symptoms by diagnosis.  Thus, his depression was considered 
in making the disability rating.  See Mittleider v. West, 11 
Vet. App. 181 (1999). 

The results of the VA examination from August 2006 also did 
not show that a higher rating than 70 percent was warranted.  
The examiner provided a detailed review of the Veteran's 
symptomatology and assigned a GAF of 73.  She also stated 
that the Veteran's PTSD symptoms were not severe enough to 
interfere with occupational and social functioning.  

The Board acknowledges the Veteran's several statements 
wherein he believed he should be granted a "total 
evaluation" for his PTSD.  However, the Veteran's PTSD and 
anxiety reaction symptomatology does not support an increased 
rating to 70 percent.  The Board has considered whether 
staged ratings are warranted pursuant to Hart, supra, but 
finds that a higher rating is not warranted for any period of 
time that is covered by this appeal.  The Veteran simply does 
not exhibit the symptomatology typical of a 70 percent 
rating, such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.  While he is depressed, the level of 
depression does not result in him not being able to function 
independently, appropriately and effectively.  He is also 
able to control his impulses although he does have outbursts 
of anger.  Moreover, the evidence specifically notes that he 
did not have a history of violence or assaultiveness.  He 
also was noted not to have obsessional rituals.  While he was 
noted to have had suicidal thoughts in the past, there wise 
no recent or current suicidal ideation, intent or plan.  
Accordingly, the evidence does not show he has symptoms 
resulting in occupations and social impairment with 
deficiencies in most areas and his claim for a rating in 
excess of 50 percent is denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The Veteran has been retired since 1983.  
The evidence of record does not demonstrate that Veteran's 
disability is unique such that his symptoms are not addressed 
by the rating criteria.  In fact, his signs and symptoms, as 
discussed above, fit within the rating criteria.  Moreover, 
there is no evidence of frequent hospitalization or marked 
interference with employment that would suggest that the 
Veteran is not adequately compensated by the regular 
schedular standards.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a shrapnel wound or a disability 
rating in excess of 50 percent for PTSD and anxiety reaction.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2008), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In addition, the Court issued a decision in March 2006 in the 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

The Board notes that the Court issued another decision during 
the pendency of this claim that applied to VCAA notices.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
noted that some increased evaluation claims would require 
more specific notice than others.  The Court acknowledged 
that some cases would only require notice for the veteran to 
show how their disability had gotten worse, and other cases 
would require information on exactly how the disability had 
gotten worse, and how it affected the veteran's employment 
and daily life.  

The Veteran submitted his claim in July 2004.  The RO wrote 
to him in August 2004.  He was informed of the evidence 
required to substantiate his claim for service connection.  
He was advised of the information required from him to enable 
VA to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  In addition, the Veteran was asked to provide 
specific information regarding what disability was related to 
his alleged shrapnel wound.  

He responded with additional information and evidence in 
August 2004.

The RO wrote to the Veteran in regard to his claim for an 
increased rating for his anxiety reaction in December 2004.  
He was informed of the evidence required to establish an 
increased rating.  He was advised of the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.

In March 2006, the RO provided the notice required by Dingess 
in regard to how disability ratings are calculated and 
effective dates determined.  

The RO again wrote to the Veteran in June 2008.  The letter 
provided the notice required by the Court in Vazquez-Flores, 
specifically the rating criteria pertaining to his PTSD and 
anxiety reaction disability.  Thereafter, the claim was 
readjudicated and a supplemental statement of the case (SSOC) 
was issued in July 2008.  The SSOC reviewed the evidence of 
record and explained the basis for the continued denial of 
the Veteran's claim for an increased rating.  

The Veteran responded with a statement on a VA Form 9 in 
August 2008.  He included a statement from his daughter.  The 
RO issued another SSOC that continued the denial of the claim 
in October 2008.

The VCAA requirements have been satisfied in this case with 
respect to both claims.  The Veteran has not disputed the 
contents of the VCAA notice in this case.  He was afforded a 
meaningful opportunity to participate in the development of 
his claim.  From the outset he demonstrated actual knowledge 
of what was required to establish service connection for his 
shrapnel wound and an increased evaluation as evidenced by 
his statements.  He identified sources of medical evidence 
that was obtained in the development of his claim.   He 
submitted evidence of his combat service in support of his 
claims.  There is no evidence of prejudice to the Veteran 
based on any notice deficiency and he has not alleged any 
prejudice.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, VA 
examination reports, and statements from the Veteran.  
Private medical records identified by the Veteran were 
obtained and associated with the claims folder.  He 
originally requested to have a hearing at the RO in his case 
but was not able to attend the hearing and did not ask that 
it be re-scheduled.

The Board notes that the Veteran appears to have been 
continuously treated by his private physician during the 
pendency of this claim.  However, despite numerous letters to 
him advising that he should provide such records, or allow 
for the RO to obtain them, the Veteran has not provided 
additional evidence from his private physician.  Nor has he 
provided the necessary authorization for the RO to obtain any 
possible outstanding records.   

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

The Board has considered whether a VA examination, in regard 
to the shrapnel wound issue was required in this case under 
the duty to assist provisions codified at 38 U.S.C.A. § 
5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the appellant's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The Board 
found that the Veteran did not sustain a shrapnel wound in 
service.  Thus, there is no requirement to obtain a VA 
medical examination.  See McLendon, 20 Vet. App. at 85-86; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a shrapnel wound is 
denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD and anxiety reaction with hysterical trends is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


